Mays, P. J.,
This is an appeal from the action of the Secretary of Revenue suspending appellant’s operator’s license and privilege. The reason for the secretary’s action was reckless driving alleged to have taken place on March 9,1945. Another car was preceding appellant’s and traveling in a southerly direction on the right-hand side of the highway. The driver of this car slowed up in order to make a left-hand turn. Appellant was traveling about 70 feet back of him and was unable to stop his car after discovering the intention of the preceding driver. The latter turned very quickly in the path of the ear of appellant, who applied his brakes and slackened his speed but *566did contact the rear of the car preceding him, coming, however, to an immediate stop.
The damage to either car was not considerable. There is no claim of excessive speed or other wilful act of gross carelessness. Under such circumstances there can be no suspension of a license: Auto License Suspension — Wedzik, 23 Erie 178.
Appellant is a carpenter, upward of 60 years of age, and lives in a rural community six or eight miles from his place of employment. He uses his automobile chiefly for the purpose of going to and from his work and for securing food for his family, of which he is the sole support. He has been driving an automobile for many, many years and has never been arrested.
All of this has been taken into consideration in determining whether there was recklessness on the part of appellant. In Schwartz Automobile License Case, 348 Pa. 267, testimony of a like nature was considered and was given great weight in the decision of that case.
Failing to find sufficient evidence of reckless driving on the part of appellant, we must conclude that the appeal should be sustained, and it is so ordered.